Opinion issued February 28, 2013




                                   In The

                            Court of Appeals
                                   For The

                        First District of Texas
                         ————————————
                            NO. 01-12-00186-CV
                            NO. 01-12-00278-CV
                         ———————————
    IN RE UNIVERSITY GENERAL HOSPITAL, LP; UNIVERSITY
 HOSPITAL SYSTEMS, LLP; CHARO BARNETTE, IN HER CAPACITY
AS INDEPENDENT EXECUTOR OF THE ESTATE OF GUY BARNETTE,
            DECEASED; AND JOHN E. UDEH, Relators



          Original Proceedings on Petitions for Writ of Mandamus



                      MEMORANDUM OPINION

     Relators University General Hospital, LP, University Hospital Systems,

LLP, Charo Barnette, in Her Capacity as Independent Executor of the Estate of

Guy Barnette, Deceased, and John E. Udeh filed two petitions for writ of
mandamus in which they asked this Court to compel the trial court to issue an

order vacating its February 3, 2012 judgment. 1 Relators also filed an appeal

challenging the validity of the same judgment (appellate case number 01-12-

00174-CV). On February 28, 2013, this Court issued a memorandum opinion in

that appeal in which we held that the February 3, 2012 judgment was void and we

vacated the judgment.

      Accordingly, both petitions for writ of mandamus are dismissed as moot.

                                  PER CURIAM

Panel consists of Justices Jennings, Higley, and Sharp.




1
      The underlying case is Case No. 2010-40305 in the 215th District Court of Harris
      County, Texas, the Honorable Steve Kirkland, presiding.
                                          2